          Case 2:21-cv-00221-JMY Document 17 Filed 03/26/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 LENA BUCCIGROSSI, individually and on               Civil Action No. 2:21-cv-00221-JMY
 behalf of all others similarly situated,

                                        Plaintiff,

                        v.

 THOMAS JEFFERSON UNIVERSITY,

                                      Defendant.


                        JOINT REPORT OF RULE 26(F) MEETING

               In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties
conferred on March 19, 2021 and submit the following report of their meeting for the court’s
consideration:

1.     Discussion of Claims, Defenses and Relevant Issues.

        a.      Plaintiff’s statement: Plaintiff Lena Buccigrossi (“Plaintiff”) brings this class
action lawsuit on behalf of all people who paid tuition and fees for the Spring 2020 academic
semester at Thomas Jefferson University (“Jefferson” or “Defendant”), and who, because of
Defendant’s response to the Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the
benefit of the education for which they paid, and/or the services for which their fees paid,
without having their tuition and fees refunded to them. Complaint (“Compl.) (ECF No. 1) ¶ 1.
Plaintiff and Jefferson entered into a contractual agreement where Plaintiff would provide
payment in the form of tuition and fees and Defendant, in exchange, would provide in- person
educational services, experiences, opportunities, facilities, and other related services. The terms
of the contractual agreement were set forth in publications from Jefferson, including Jefferson’s
Class Schedule Search, Jefferson’s Course Catalog, and course-specific syllabi. Id. ¶ 3.

        As a result of the closure of Defendant’s facilities, Defendant has not delivered the
educational services, facilities, access and/or opportunities that Ms. Buccigrossi and the putative
class contracted and paid for. The online learning options being offered to Jefferson students are
subpar in practically every aspect, from the lack of facilities, materials, and access to faculty.
Students have been deprived of the opportunity for collaborative learning and in-person
dialogue, feedback, and critique. The remote learning options are in no way the equivalent of the
in-person education that Plaintiff and the putative class members contracted and paid for. This is
no doubt why Jefferson’s tuition for in-person courses cost substantially more than their online
alternative. Id. ¶ 11. Nonetheless, Jefferson has not refunded any tuition or fees for the Spring
2020 Semester. Id. ¶ 12. Plaintiff and the putative class are therefore entitled to a refund of
tuition and fees for in-person educational services, facilities, access and/or opportunities that
             Case 2:21-cv-00221-JMY Document 17 Filed 03/26/21 Page 2 of 7




Defendant has not provided. Even if Defendant did not have a choice in cancelling in-person
classes, it nevertheless has improperly retained funds for services it is not providing. Id. ¶ 13.
Plaintiff seeks, for herself and Class members, Defendant’s disgorgement of the pro-rated
portion of tuition and fees, proportionate to the amount of time that remained in the Spring
Semester 2020 when classes moved online and campus services ceased being provided.” Id. ¶
14.

        b.      Defendant’s statement: This case involves a putative class action filed by a
Thomas Jefferson University (“Jefferson”) graduate student seeking a refund of Spring 2020
tuition and fees paid for the period of time that Jefferson offered a virtual learning environment
in response to the COVID-19 pandemic and as required by Governor Wolf’s and Mayor
Kenney’s orders.

                 As outlined in Jefferson’s Motion to Dismiss Plaintiff’s Complaint, Plaintiff’s
breach of contract claim fails because there was no enforceable express or implied promise made
by Jefferson to provide Plaintiff with an in-person education. Perhaps more importantly, the
very Course Catalog upon which Plaintiff relies contains an express provision that reserves
Jefferson’s rights to “amend, modify, rescind, or implement any policies, procedures,
regulations, fees, conditions and courses described [t]herein as circumstances may require
without prior notice to persons who might thereby be affected.” As further alleged in Jefferson’s
Motion to Dismiss, Plaintiff’s tort claims fail because they are based on the same factual
predicate as the breach of contract claim – i.e., that Jefferson promised an in-person education.
Finally, all of Plaintiff’s claims fail because, at their core, they require this Court to assess the
quality of in-person instruction against remote instruction. Pennsylvania courts have found
claims that require assessment of the quality of an education are not cognizable because they are
for educational malpractice.

                Additionally, Jefferson intends to challenge class certification and believes
Plaintiff will be unable to certify a class. Plaintiff’s theory of an implied contract is based
largely on her subjective interpretations of various publications that she supposedly relied upon.
A class cannot be certified unless common issues predominate over individualized issues. Here,
individual issues will predominate over common ones. What any given student expected upon
enrolling at Jefferson, and what each student experienced during the Spring 2020 Semester will
require an individualized assessment of what materials they reviewed before enrolling, their
specific area of study, the degree to which they utilized the campus, the degree to which the
students’ area of study required lab-work versus lectures, and many other factors that will vary
student to student. As a matter of law, no class can be certified here.

2.      Informal Disclosures

        a.       Initial Disclosures: The parties exchanged their initial disclosures on March 2,
2021.

       b.      Informal Disclosures: A number of the policies Jefferson will rely on were
disclosed in the Motion to Dismiss. Jefferson also will produce to Plaintiff relevant portions of




                                                 -2-
            Case 2:21-cv-00221-JMY Document 17 Filed 03/26/21 Page 3 of 7




her educational records, including those pertaining to her payment of tuition and other financial
information. Plaintiff will produce her own financial records, including invoices.

3.     Formal Discovery

       a.       Jefferson’s topics for discovery include:

              i.     Documents related to the tuition and fees the Plaintiff paid during the
Spring 2020 Semester;

               ii.    Documents relating to Plaintiff’s decision to attend Jefferson and what
materials she reviewed in making that decision;

                iii.   Documents related to financial aid (both institutional and Title IV funds)
that Plaintiff was awarded;

                iv.    Documents related to Plaintiff’s degree program and courses;

                v.      Documents and communications from, to, or among Plaintiff and/or others
related to attending Jefferson, including initial enrollment, enrollment for any subsequent
semester, and the payment of tuition and fees;

               vi.     Documents related to Plaintiff’s communications with faculty, staff,
administrators at Jefferson concerning her education generally, and specifically for the Spring
2020 Semester;

               vii.    Documents related to Plaintiff’s decision to enroll in any institution of
higher education;

               viii. Documents and communications from or to Plaintiff concerning
applications for admission to any other higher education institution;

                ix.    Documents concerning Plaintiff’s attendance at courses at Jefferson;

               x.      Documents concerning Plaintiff’s possession, review, or understanding of
any Jefferson publication, including but not limited to Jefferson’s Course Catalog, Course
Scheduler or website for all years that Plaintiff attended Jefferson; and

                 xi.    Documents related to Plaintiff’s ability to satisfy the requirements for
class certification under Fed. R. Civ. P. 23.

       b.       Plaintiff’s topics for discovery include:

                i. Documents concerning Plaintiff;

                ii. Defendant’s Course Catalog and course schedule and registration portals;

                iii. Defendant’s course-specific syllabi and academic policies;



                                                 -3-
Case 2:21-cv-00221-JMY Document 17 Filed 03/26/21 Page 4 of 7




    iv. Defendant’s handbooks, catalogs, brochures, advertisements, or other
    promotional materials;

    v. Documents and communications relating to Defendant’s decision not to issue
    refunds for tuition paid for the Spring 2020 semester;

    vi. Documents and communications relating to Defendant’s COVID-19 response,
    including but not limited to training manuals, handbooks, internal policies and
    communications, communications with parents, communications with students,
    communications with alumni, communications with donors, communications with
    any government agencies or officials, and communications with any outside
    consultants or experts;

    vii. Documents regarding the amount of tuition monies Defendant received from
    for the Spring 2020 Semester;

    viii. Plaintiff’s alleged damages;

    ix. Documents regarding the amount of money Defendant received for
    Spring Semester 2020 fees;

    x. Documents showing the amount of tuition and fees for Spring Semester 2020
    that Defendant refunded to students, if any, and Documents showing the total
    number of students who attended Jefferson during the Spring 2020 Semester,
    including a breakdown of the number of students enrolled in each of Defendant’s
    courses of study;

    xi. Documents and communications showing requests by students or parents for
    refunds for the Spring 2020 Semester, and Defendant’s response to said requests.

    xii. Documents and communications from Defendant’s students or parents of
    Defendant’s students regarding Defendant’s response to COVID-19 regarding
    Defendant’s decision to suspend in-person classes;

    xiii. Documents governing rights and responsibilities between students and
    Defendant concerning tuition and fees paid for Spring Semester 2020;

    xiv. Documents and communications related to any training or education
    provided to Defendant’s professors and instructors as part of preparations to move
    Spring Semester 2020 classes to an online-only format;

    xv. Documents and communications pertaining to any insurance agreement under
    which any person carrying on an insurance business may be liable to satisfy in
    part or in whole a judgement which may be entered in this action or to indemnify
    or reimburse for payments made to satisfy the judgment;



                                     -4-
            Case 2:21-cv-00221-JMY Document 17 Filed 03/26/21 Page 5 of 7




                xvi. Documents and communications pertaining to Defendant’s financial
                planning or internal discussions of financial or budget matters related to changes
                in operation due to COVID-19.

       c.       Timing:

                i.      The parties proposed 12 months for merits discovery. While the parties
recognize this is longer than the standard track expected by the Court, this is a complicated class
action, and the parties believe it will take considerably longer than 120 days to finish discovery.
The parties propose that Plaintiff’s class certification motion and expert disclosures be due 2
months after the conclusion of the merits discovery, and that Jefferson’s summary judgment
motion be filed on the same date. Jefferson would then have 2 months to disclose any rebuttal
expert and conduct expert discovery, as well as file any opposition to class certification. Plaintiff
would file her reply brief in support of class certification, and opposition to Jefferson’s motion
for summary judgment, 2 months later. Plaintiff would also conduct expert discovery during that
2-month period.

                ii.     Defendant believes that class wide discovery as to the specific
circumstances of any student or class wide damages should not take place until after the court
rules on class certification. Defendant proposes two months of discovery on these topics after
the decision on class certification. Plaintiff opposes Defendant’s request because Plaintiff will
need information regarding class wide damages in order to move for class certification. Plaintiff
does not believe phasing or bifurcating discovery is warranted or appropriate here.

              iii.    The parties believe this schedule is appropriate because this is a
complicated class action. Further, there may be challenges in producing material covered by
FERPA. Finally, there remain ongoing issues from the COVID-19 pandemic that may make
discovery more complicated.

       d.       Discovery Forms:

                i.     The parties agree to 25 interrogatories per side, and 10 depositions per
side, per the Federal Rules.

              ii.     Jefferson intends to depose Plaintiff, and perhaps her parents and perhaps
a number of other students about their experiences at Jefferson.

                iii.   At minimum, Plaintiff intends on deposing a 30(b)(6) fact witness as well
as other individuals identified in Defendant’s initial disclosures.

       e.      FRE 502: The parties agree to clawback inadvertently disclosed privilege
material per Federal Rule of Evidence 502.

       f.       Electronic Discovery:

                i.     Jefferson has issued a litigation hold and taken reasonable measures to
ensure that electronic data is preserved.


                                                 -5-
             Case 2:21-cv-00221-JMY Document 17 Filed 03/26/21 Page 6 of 7




               ii.    Jefferson will make reasonable searches of emails of relevant custodians
using negotiated search terms.

              iii.     The parties will produce searchable tif+ files with load files containing
relevant metadata. The parties will produce native files upon agreement or court order if the
materials cannot reasonably be accessed in tif format. The parties agree to negotiate and agree
upon ESI protocol, if necessary.

4.      Expert Witness Disclosures

       a.      As set forth above, the parties would like to have Plaintiff file her expert report
along with her motion for class certification, and have Jefferson file any rebuttal reports
simultaneous with its opposition to class certification.

         b.      The parties propose this schedule because the Jefferson’s expert reports will likely
be, at least in part, responsive to the expert report of the Plaintiff and address the issues presented
in the Plaintiff’s reports.

5.      Early Settlement or Resolution

        a.    The parties briefly discussed mediation and settlement. Plaintiff indicated that
she is amenable to mediating the case. Jefferson believes it is premature to discuss settlement.

6.      Magistrate Jurisdiction

        a.       The parties do not consent to the jurisdiction of a magistrate judge at this time.

7.      Trial date

        a.       Because this is a class action and the timing of trial will be affected by whether
class certification is granted or not. If granted, Plaintiff will need to send out notices to the class,
and Jefferson will have the right to seek to appeal the ruling under Federal Rule of Civil
Procedure 23(f). Therefore, the parties believe it is premature to set a trial date, and that the
earliest practicable time for trial after class notice and resolving appeals is March 2023.

8.      Other Matters

       a.      The parties discussed the need for a protective order for non-class students’
personal information that is protected by FERPA.

Dated: March 26, 2021
                                                BURSOR & FISHER, P.A.

                                                /s/ Phillip L. Fraietta
                                                Philip L. Fraietta (pro hac vice)
                                                Alec M. Leslie (pro hac vice)
                                                888 Seventh Avenue
                                                New York, NY 10019


                                                  -6-
Case 2:21-cv-00221-JMY Document 17 Filed 03/26/21 Page 7 of 7




                           Telephone: (646) 837-7150
                           Facsimile: (212) 989-9163
                           Email: pfraietta@bursor.com
                           aleslie@bursor.com

                           Attorneys for Plaintiff Lena Buccigrossi

                           TROUTMAN PEPPER HAMILTON
                           SANDERS LLP

                           /s/ Michael E. Baughman
                           Michael E. Baughman
                           Angelo A. Stio III
                           Mia S. Rosati
                           3000 Two Logan Square
                           Eighteenth and Arch Streets
                           Philadelphia, PA 19103-2799
                           Telephone: (215) 981-4000

                           Attorneys for Defendant Thomas Jefferson
                           University




                             -7-
